Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “determination unit”, and “matching unit” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Note regarding Schulhauser
Claim 11 is a method claim that includes the contingent step “when it is determined…”

A contingent step, when present in a “process” claim only (the following does not apply to product claims, such as machines and manufactures), creates two or more process pathways within the claim based on the claimed conditions, and when the conditions of one contingent path/step is satisfied by the prior art, the other path/step is no longer required of the prior art. 

Quoting Ex parte RANDAL C. SCHULHAUSER, UNITED STATES PATENT AND TRADEMARK OFFICE, BEFORE THE PATENT TRIAL AND APPEAL BOARD, Precedential decision of 04/28/2016, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” at decision page 10, “the broadest reasonable interpretation of claim 1 includes an instance in which the step of "determining the current activity level of the subject" and the remaining steps based thereon do not take place. Thus, under the broadest 

          In the case of claim 11 the prior art Yoshikawa teaches if a contact lens is not present on the eye of the subject then recognition occurs.    Therefore, the process ends here, and Yoshikawa need not teach the other contingent pathway of when a colored contact is worn. Thus claim 11 is rejected below under 102(a)(2) as it is a method claim. The Schulhauser does not apply to claim 1 as it is a system claim and a separate 103 rejection is present for this claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshikawa et al. US 2018/0218212 (hereinafter “Yoshikawa”). 
	Regarding claim 11, Yoshikawa discloses an iris recognition method (see figure 12, copied below in the 103 rejection) comprising based on an image including an eye of a recognition subject, determining whether or not a colored contact lens is worn . 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa  in view of Park Robust Fake Iris Detection (cited in the IDS).
Regarding claim 1, Yoshikawa discloses an iris recognition system (see figure 12) 

    PNG
    media_image1.png
    798
    444
    media_image1.png
    Greyscale


comprising: a determination unit that, based on an image including an eye of a recognition subject, determines whether or not a colored contact lens is worn (paragraph 0103 analyzes a captured image to determine if a user wears a colored contact lens)

    PNG
    media_image2.png
    131
    439
    media_image2.png
    Greyscale

and a matching unit (authentication unit 130, paragraph 0120)

    PNG
    media_image3.png
    221
    444
    media_image3.png
    Greyscale

 Yoshikawa does not explicitly disclose that, when it is determined by the determination unit that the colored contact lens is worn, performs matching of the iris by using a feature amount extracted from a region excluding a predetermined range including an outer circumference of the iris out of a region of the iris included in the image. Park discloses that semi-transparent patterned lens can be worn by individuals attempting to spoof an iris authentication system (see figure 2 on page 12)
    PNG
    media_image4.png
    452
    701
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    246
    694
    media_image5.png
    Greyscale

	Yoshikawa and Park are analogous art because they are from the same field of endeavor of iris recognition. 
	Before the effective filing date of the Application it would have been obvious to one of ordinary skill in the art to use the teachings of Park regarding using the parts closest to the pupil and excluding the parts on the outer circumference to use as matching features for the comparison as these taught are the areas that will be the most descriptive of a live iris. 
	Regarding claims 2-5, as discussed above in Park the predetermined range is defined in accordance with positions of the outer circumference and an inner circumference of the iris  (page 13 copied above).

	Regarding claim 7, Yoshikawa discloses carrying out recognition if a colored contact is not worn (see paragraph 0120 copied above).
	Regarding claim 8, Park discloses extracting a side part from the iris (page 13 copied above, the part near the pupil is read as the side part).
	Regarding claim 9, Park discloses performing a process for causing contraction of a pupil due to a pupillary light reflex on the recognition subject (see page 12)
[AltContent: ]
    PNG
    media_image6.png
    120
    720
    media_image6.png
    Greyscale

Claim 12 is similarly analyzed to claim 1. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Park and further in view of Raguin et al. US 2010/0110374 (hereinafter “Raguin”).
Regarding claim 10, Yoshikawa and Park as discussed disclose the limitations of claim 1. 
Yoshikawa nor Park do not explicitly disclose instructing the recognition subject to rotate the contact lens. 

Yoshikawa, Park and Raguin are analogous art because they are from the same field of endeavor of iris recognition. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to cause the subject to blink as taught by Raguin to cause a rotation of the contact lens and help identify spoof attempts. The motivation would be to add further safeguards for detecting contact lens. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN B STREGE/Primary Examiner, Art Unit 2669